Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 24, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  142999                                                                                               Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  MIDWEST MEMORIAL GROUP, LLC, et al,                                                                      Brian K. Zahra,
           Plaintiffs-Appellees,                                                                                      Justices


  v                                                                 SC: 142999
                                                                    COA: 301964
                                                                    Ingham CC: 10-000025-CR
  CITIGROUP GLOBAL MARKETS, INC.,
  d/b/a SMITH BARNEY,
              Defendant-Appellant,
  and
  MARK SINGER, KIMBERLY SINGER,
  MKS FAMILY, LLC, CLAYTON SMART,
  COMMUNITY TRUST AND INVESTMENT,
  INTERNATIONAL FUND SERVICES IRELAND
  LIMITED, PLANTE & MORAN PLLC, PETER
  JENSEN, and CURRIE KENDALL PLLC,
             Defendants.
  _________________________________________/

          On order of the Court, the application for leave to appeal the March 18, 2011 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 24, 2011                    _________________________________________
           d1017                                                               Clerk